Title: From George Washington to Thomas Pleasants, Jr., 8 June 1788
From: Washington, George
To: Pleasants, Thomas Jr.



Sir;
Mount Vernon June 8th 1788

I have been duly favored with your letter of the 2d instt containing an extract from Mr Disbury⟨’s⟩ letter to you. In addition to what he has there recited, I can only inform you that the tract in which Major Vanbraam holds or held a share, lays on the little Kankawa. but in what County (whether Greenbrier, Ohio—or Harrison) I am not sufficiently acquainted with the boundaries of them to decide. nor can I say whether or in what manner the tract of 28,400 has been divided or give the least information with respect to the quality of the land; consequently can say nothing as to the value of it. The natural situation of it is exceedingly advantageous for it is not only a part of the highest survey on the Ohio (that was made under the Proclamation of 1754) but it lays on the Communication which is opened, or opening under the authority, and at the expence of the State from Morgan Town (Harrison Court House) to the Ohio. From Judge Mercer you may, possibly, get a more particular acct of this matter for if my memory does not deceive me, his brother Colo. George Mercer (for whom he was acting Attorney) either by purchase, or by

the advanc[e] of his (Vanbraams) quotas of the expence of Surveyg Patentg &c. is involved in this business. I am Sir Yrs &c.

Go. Washington

